 Case 5:15-cr-50061-TLB Document 60         Filed 06/17/20 Page 1 of 1 PageID #: 444




                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                 PLAINTIFF

V.                          CASE NO. 5:15-CR-50061

JULIAN RIVERA                                                          DEFENDANT

                                       ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 59) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on May 28, 2020. The

time to object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 59) is

ADOPTED IN ITS ENTIRETY, and Defendant’s Motion to Vacate pursuant to 28 U.S.C.

§ 2255 (Doc. 52) is DENIED.

      IT IS SO ORDERED on this 17th day of June, 2020.



                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE
